                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

UNITED STATES OF AMERICA           )                     DOCKET NO. 3:17-mj-304-DCK
                                   )
       v.                          )                     ORDER TO UNSEAL THE
                                   )                     SEARCH WARRANT, AFFIDAVIT,
IN THE MATTER OF THE USE OF A )                          APPLICATION AND OTHER
CELL SITE SIMULATOR TO             )                     RELATED DOCUMENTS
IDENTIFY THE CELLULAR DEVICE )
ASSIGNED CALL NUMBER 828-962- )
2313                               )
__________________________________

       UPON MOTION of the United States of America, by and through William T. Stetzer,

Attorney for the United States, for an order directing that the Search Warrant, Affidavit,

Application, and other related documents filed in the above-captioned case be unsealed; and

       IT APPEARING TO THE COURT that the United States intends to provide these

documents in criminal discovery once unsealed;

       NOW, THEREFORE, IT IS ORDERED that the Search Warrant, Affidavit,

Application, and other related documents filed in the above-captioned case be unsealed.

       The Clerk is directed to certify copies of this Order to the United States Attorney’s Office.



                                            Signed: January 17, 2019




                                            SEALED DOCUMENT with access to Specified Parties/Plaintiff.
